      Case 2:12-cv-00601-ROS Document 3370 Filed 09/25/19 Page 1 of 2



 1   Daniel P. Struck, Bar No. 012377
     Rachel Love, Bar No. 019881
 2   Timothy J. Bojanowski, Bar No. 022126
     Nicholas D. Acedo, Bar No. 021644
 3   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     3100 West Ray Road, Suite 300
 4   Chandler, Arizona 85226
     Telephone: (480) 420-1600
 5   Fax: (480) 420-1696
     dstruck@strucklove.com
 6   rlove@strucklove.com
     tbojanowski@strucklove.com
 7   nacedo@strucklove.com
 8   Attorneys for Defendants
 9                          UNITED STATES DISTRICT COURT
10                              DISTRICT OF ARIZONA

11   Victor Parsons, et al., on behalf of themselves     NO. 2:12-cv-00601-ROS
     and all others similarly situated; and Arizona
12   Center for Disability Law,
                                             Plaintiffs, NOTICE OF PARTY
13                  v.                                   SUBSTITUTION

14   Charles Ryan, Director, Arizona Department
     of Corrections; and Richard Pratt, Interim
15   Division Director, Division of Health Services,
     Arizona Department of Corrections, in their
16   official capacities,
                                         Defendants.
17
           Counsel for Defendants give notice that Charles Ryan retired from his position as
18
     Director of the Arizona Department of Corrections (“ADC”) on September 13, 2019.
19
     Joseph Profiri is ADC’s Acting Director.
20         DATED this 25th day of September, 2019.
21                                              STRUCK LOVE BOJANOWSKI & ACEDO, PLC
22
23                                              By /s/Daniel P. Struck
                                                   Daniel P. Struck
24                                                 Rachel Love
                                                   Timothy J. Bojanowski
25                                                 Nicholas D. Acedo
                                                   3100 West Ray Road, Suite 300
26                                                 Chandler, Arizona 85226
27                                                 Attorneys for Defendants
28
      Case 2:12-cv-00601-ROS Document 3370 Filed 09/25/19 Page 2 of 2



 1                              CERTIFICATE OF SERVICE
 2          I hereby certify that on September 25, 2019, I electronically transmitted the
     attached document to the Clerk's Office using the CM/ECF System for filing and
 3   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 4   Alison Hardy:          ahardy@prisonlaw.com
 5   Amelia M. Gerlicher:   agerlicher@perkinscoie.com;docketPHX@perkinscoie.com,
                            kleach@perkinscoie.com
 6
     Amy B. Fettig:         afettig@npp-aclu.org
 7
     Asim Dietrich:         adietrich@azdisabilitylaw.org; emyers@azdisabilitylaw.org;
 8                          phxadmin@azdisabilitylaw.org
 9   Corene T. Kendrick:    ckendrick@prisonlaw.com; edegraff@prisonlaw.com
10   Daniel Clayton Barr:   DBarr@perkinscoie.com; docketphx@perkinscoie.com;
                            sneilson@perkinscoie.com
11
     David Cyrus Fathi:     dfathi@npp-aclu.org; astamm@aclu.org;hkrase@npp-aclu.org
12
     Donald Specter:        dspecter@prisonlaw.com
13
     John Howard Gray:      jhgray@perkinscoie.com; slawson@perkinscoie.com
14
     Jose de Jesus Rico:    jrico@azdisabilitylaw.org
15
     Maya Abela             mabela@azdisabilitylaw.org
16
     Rose Daly-Rooney:      rdalyrooney@azdisabilitylaw.org
17
     Sara Norman:           snorman@prisonlaw.com
18
     Rita K. Lomio:         rlomio@prisonlaw.com
19
     Ryan M. Kendall:       rkendall@aclu.org; ryankendall@ucla.edu
20
     Molly Brizgys:         mbrizgys@acluaz.org
21
     Marty Lieberman:       mlieberman@acluaz.org
22
23
           I hereby certify that on this same date, I served the attached document by U.S.
24   Mail, postage prepaid, on the following, who is not a registered participant of the
     CM/ECF System:
25
           N/A
26
                                            /s/Daniel P. Struck
27
28

                                               2
